DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 52/468, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-15, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14, 18-20 of U.S. Patent No. 11315855. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 10, Claim 9 of US Patent No. 11315855 (Chen) teaches a  method, comprising: providing a photonic die having a front side and a back side opposite to each other; bonding an electronic die on the front side of the photonic die; forming a conductive layer on the back side of the photonic die, wherein the conductive layer comprises a plurality of conductive pads and a dam structure formed between the plurality of conductive pads and a first sidewall of the photonic die; bonding a circuit substrate on the back side of the photonic die through a plurality of connectors and the plurality of conductive pads connecting to each other; and dispensing an underfill at a second sidewall of the photonic die that is opposite to the first sidewall to laterally encapsulate the plurality of connectors, the plurality of conductive pads, and the dam structure, wherein the underfill at the first sidewall of the photonic die has a first height, the underfill at the second sidewall of the photonic die has a second height, and the first height is lower than the second height, wherein the dam structure is electrically isolated from the circuit substrate by the underfill.

Regarding Claim 11, Claim 9, 10 of US Patent No. 11315855 (Chen) teaches wherein the providing the photonic die comprises: providing a substrate having a first surface and a second surface opposite to each other; forming a photonic transmission structure on the first surface of the substrate; forming a first interconnect structure on the photonic transmission structure; forming an opening in the substrate, the photonic transmission structure, and the interconnect structure; and filling a conductive material in the opening to form a through substrate via (TSV).

Regarding Claim 12, Claim 9, 10, 11 of US Patent No. 11315855 (Chen) teaches further comprising: forming an insulating layer to laterally encapsulate the electronic die; grinding the substrate to reveal the TSV; and forming a second interconnect structure on the second surface of the substrate to contact with the TSV.

Regarding Claim 13, Claim 9, 10, 11, 12 of US Patent No. 11315855 (Chen) teaches wherein the forming the insulating layer comprises: forming an insulating material on the front side of the photonic die to cover a sidewall and a back side of the electronic die; and performing a planarization process on the insulating material to expose the back side of the electronic die.

Regarding Claim 14, Claim 9, 10, 13 of US Patent No. 11315855 (Chen) teaches wherein the forming the photonic transmission structure comprises: forming a silicon layer on the first surface of the substrate; patterning the silicon layer to form a waveguide extending along a first direction; and forming a protection layer to laterally encapsulate a sidewall of the waveguide, wherein the protection layer has a sidewall aligned with the first sidewall of the photonic die.

Regarding Claim 15, Claim 9, 10, 13, 14 of US Patent No. 11315855 (Chen) teaches wherein the patterning the silicon layer comprises forming a coupler disposed between the first sidewall of the photonic die and the waveguide, and optically coupled to an optical fiber.

Regarding Claim 17, Claim 18, 20 of US Patent No. 11315855 (Chen) teaches a package structure, comprising: a photonic die, having a front side and a back side opposite to each other; an electronic die, bonding on the front side of the photonic die; a plurality of conductive pads, disposed on the back side of the photonic die, wherein the plurality of conductive pads are arranged in a C-shape to form a vacancy between the plurality of conductive pads and a first sidewall of the photonic die, wherein the vacancy is surrounded by the plurality of conductive pads and a notch of the C-shape faces the first sidewall of the photonic die; a circuit substrate, bonding on the back side of the photonic die through a plurality of connectors and the plurality of conductive pads connecting to each other; and an underfill, laterally encapsulating the plurality of connectors and the plurality of conductive pads, wherein the underfill at the first sidewall of the photonic die has a first height, the underfill at a second sidewall of the photonic die opposite to the first sidewall has a second height, and the first height is lower than the second height, wherein the underfill fills in the vacancy so that no conductive element is formed in the vacancy; further comprising an insulating layer on the front side of the photonic die and laterally encapsulating the electronic die, wherein a top surface of the insulating layer is coplanar with a backside of the electronic die.

Regarding Claim 18, Claim 18, 19, 20 of US Patent No. 11315855 (Chen) teaches wherein the photonic die comprises a waveguide extending along a direction from the second sidewall toward the first sidewall, a vertical projection of the waveguide has a tip, and the tip is within a recess of a vertical projection of the C-shape.


Regarding Claim 20, Claim 18 of US Patent No. 11315855 (Chen) teaches a package structure, comprising: a photonic die, having a front side and a back side opposite to each other; an electronic die, bonding on the front side of the photonic die; a plurality of conductive pads, disposed on the back side of the photonic die, wherein the plurality of conductive pads are arranged in a C-shape to form a vacancy between the plurality of conductive pads and a first sidewall of the photonic die, wherein the vacancy is surrounded by the plurality of conductive pads and a notch of the C-shape faces the first sidewall of the photonic die; a circuit substrate, bonding on the back side of the photonic die through a plurality of connectors and the plurality of conductive pads connecting to each other; and an underfill, laterally encapsulating the plurality of connectors and the plurality of conductive pads, wherein the underfill at the first sidewall of the photonic die has a first height, the underfill at a second sidewall of the photonic die opposite to the first sidewall has a second height, and the first height is lower than the second height, wherein the underfill fills in the vacancy so that no conductive element is formed in the vacancy.


Claims 1-9, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 9, 18, 20 of U.S. Patent No. 11315855, in view of Yu (US PG Pub. No. 2020/0006088, hereinafter Yu).   

	Regarding Claim 1, Claim 1 of US Patent No. 11315855 (Chen) teaches a  package structure, comprising: a photonic die, having a front side and a back side opposite to each other; an electronic die, bonding on the front side of the photonic die; a conductive layer, disposed on the back side of the photonic die, wherein the conductive layer comprises: a plurality of conductive pads, electrically connected to the photonic and electronic dies; and a dam structure, disposed between the plurality of conductive pads and a first sidewall of the photonic die; a circuit substrate, bonding on the back side of the photonic die through a plurality of connectors and the plurality of conductive pads connecting to each other; and an underfill, laterally encapsulating the plurality of connectors, the plurality of conductive pads, and the dam structure, wherein the underfill at the first sidewall of the photonic die has a first height, the underfill at a second sidewall of the photonic die opposite to the first sidewall has a second height, and the first height is lower than the second height, wherein the dam structure is electrically isolated from the circuit substrate by the underfill.

Claim 1 of US Patent No. 11315855 (Chen) does not teach an insulating layer, disposed on the front side of the bottom die to laterally encapsulate a sidewall of the top die;

Yu teaches in Fig 7 an insulating layer (34), disposed on the front side (top) of the bottom die (52/46)(since 52/46 may comprise a circuit board, this may be interpreted as comprising a die)[0033] to laterally encapsulate a sidewall of the top die(28/26/30);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Claim 1 of US Patent No. 11315855 in order to have electrical signaling and processing particularly due to the use of applications for signal transmission [0002, Yu]


Regarding Claim 2, Claim 1 of US Patent No. 11315855 (Chen) and Yu teach 
the package structure of claim 1, wherein a sidewall of the insulating layer(34 of Yu) is aligned with a sidewall of the bottom die (see Fig 7 of Yu).

Regarding Claim 3, Claim 1, 2 of US Patent No. 11315855 (Chen) and Yu teach wherein the photonic die: a substrate, having a first surface and a second surface opposite to each other; a photonic transmission structure, disposed on the first surface of the substrate; an interconnect structure, disposed on the photonic transmission structure; and a through substrate via (TSV), penetrating through the substrate, the photonic transmission structure, and the interconnect structure to electrically connect the electronic die and the conductive layer.

Regarding Claim 4, Claim 1, 2 of US Patent No. 11315855 (Chen) and Yu teach wherein the photonic die: a substrate, having a first surface and a second surface opposite to each other; a photonic transmission structure, disposed on the first surface of the substrate; an interconnect structure, disposed on the photonic transmission structure; and a through substrate via (TSV), penetrating through the substrate, the photonic transmission structure, and the interconnect structure to electrically connect the electronic die and the conductive layer.

Regarding Claim 5, Claim 1, 2, 3 of US Patent No. 11315855 (Chen) and Yu teach wherein the photonic transmission structure comprises a waveguide extending along a first direction, the dam structure comprises a plurality of strip structures arranged alternately along the first direction and extending along a second direction perpendicular to the first direction, wherein a vertical projection of the waveguide at least partially overlaps with a vertical projection of the dam structure.

Regarding Claim 6, Claim 1, 2, 3, 4 of US Patent No. 11315855 (Chen) and Yu teach wherein the vertical projection of the waveguide has a tip at least penetrating one of vertical projections of the plurality of the strip structures

Regarding Claim 7, Claim 1, 2, 6 of US Patent No. 11315855 (Chen) and Yu teach wherein the photonic transmission structure comprises a waveguide extending along a first direction, the plurality of conductive pads are arranged in a C-shape, a notch of the C-shape faces the first sidewall of the photonic die, the dam structure is located within a recess of the C-shape, the dam structure comprises a plurality of strip structures arranged alternately along the first direction and extending along a second direction perpendicular to the first direction, wherein a vertical projection of the waveguide at least partially overlaps with a vertical projection of the dam structure.

Regarding Claim 8, Claim 1, 2, 6 of US Patent No. 11315855 (Chen) and Yu teach wherein the photonic transmission structure comprises a waveguide extending along a first direction, the plurality of conductive pads are arranged in a C-shape, a notch of the C-shape faces the first sidewall of the photonic die, the dam structure is located within a recess of the C-shape, the dam structure comprises a plurality of strip structures arranged alternately along the first direction and extending along a second direction perpendicular to the first direction, wherein a vertical projection of the waveguide at least partially overlaps with a vertical projection of the dam structure.

Regarding Claim 9, Claim 1, 8 of US Patent No. 11315855 (Chen) and Yu teach a package structure, comprising: a photonic die, having a front side and a back side opposite to each other; an electronic die, bonding on the front side of the photonic die; a conductive layer, disposed on the back side of the photonic die, wherein the conductive layer comprises: a plurality of conductive pads, electrically connected to the photonic and electronic dies; and a dam structure, disposed between the plurality of conductive pads and a first sidewall of the photonic die; a circuit substrate, bonding on the back side of the photonic die through a plurality of connectors and the plurality of conductive pads connecting to each other; and an underfill, laterally encapsulating the plurality of connectors, the plurality of conductive pads, and the dam structure, wherein the underfill at the first sidewall of the photonic die has a first height, the underfill at a second sidewall of the photonic die opposite to the first sidewall has a second height, and the first height is lower than the second height, wherein the dam structure is electrically isolated from the circuit substrate by the underfill; wherein the dam structure and the plurality of conductive pads at a same level, and the dam structure is electrically isolated from the plurality of conductive pads by the underfill.


Regarding Claim 16, Claim 9 of US Patent No. 11315855 (Chen) teaches the method of claim 10, 

Claim 9 of US Patent No. 11315855 (Chen) does not teach wherein the face-to-face bonding the top die with the bottom die comprises:
turning the top die upside down, so that a front side of the top die faces toward the front side of the bottom die; and
directly contacting an interconnect structure of the top die to an interconnect structure of the bottom die, so that the top die and the bottom die are face-to-face bonded together.


Yu teaches in Fig 6- 7 wherein the face-to-face bonding the top die with the bottom die comprises:
turning the top die(28/26/30) upside down, so that a front side of the top die faces toward the front side of the bottom die(52/46)(since 52/46 may comprise a circuit board, this may be interpreted as comprising a die)[0033]; and
directly contacting (by way of 38/42) (examiner interprets contact as electrical contact) an interconnect structure (138/238/32) of the top die to an interconnect structure (46) of the bottom die, so that the top die and the bottom die are face-to-face bonded together.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Claim 9 of US Patent No. 11315855 in order to have electrical signaling and processing particularly due to the use of applications for signal transmission [0002, Yu]

Regarding Claim 19, Claim 18, 20 of US Patent No. 11315855 (Chen) teaches the package structure of claim 17, 

Claim 18, 20 of US Patent No. 11315855 (Chen) does not teach wherein an interconnect structure of the top die is in direct contact with an interconnect structure of the bottom die, so that the top die and the bottom die are face-to-face bonded together.


Yu teaches in Fig 7wherein an interconnect structure(138/238/32) of the top die(28/26/30) is in direct contact(by way of 38/42) (examiner interprets contact as electrical contact) with an interconnect structure(46) of the bottom die(52/46)(since 52/46 may comprise a circuit board, this may be interpreted as comprising a die)[0033], so that the top die and the bottom die are face-to-face bonded together.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Claim 18, 20 of US Patent No. 11315855 in order to have electrical signaling and processing particularly due to the use of applications for signal transmission [0002, Yu]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819